DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 8/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “winding a hollow coil, compression molding, primary chamfering, hot pressing curing, secondary chamfering, primary nano-insulation coating, primary grinding, electrode copper plating, secondary nano-insulation coating, secondary grinding, electroplating metalized electrode, and testing” as recite in lines 3-6 renders the claim vague and indefinite. It is unclear as to how the processes described as set forth above are performed. There are no relationship between the processes, and there are no positive recitation how the processes are performed. For example, it is unclear as to what and how the compression molding is performed. Is the hollow coil performed by the compression molding? Further, it is extremely difficult to decipher and pin point each claimed invention processes with that of the figures and causing confusion. Although, applicant is entitled to make up new terminologies, as so desired, please clarify what the deficiencies are so that the examiner can clearly understand and prosecute the merits of the invention by pointing out the claimed processes in the specification and the drawings in the next communication.  Applicant’s full cooperation will be greatly appreciated.
		In addition, the phrase “secondary nano-insulation coating, secondary grinding” as recited in lines 5 and 6 renders the claim vague and indefinite. It is unclear as to whether these processes are required to make the integrated chip inductor. There are no further description for these processes. 
	Re. claim 2: The phrase “winding a winding jig” as recited in line 4 renders the claim vague and indefinite. It is unclear as to how the winding jig is wound.
	Re. claim 4: The phrase “the molded product” as recited in line 4 renders the claim vague and indefinite. It is unclear as to what the molded product is indicated There are plurality of molded products in line 3.
	Re. claim 5: The phrase “products” as recited in line 3 renders the claim vague and indefinite. It is unclear as to what the products are indicated.
	Re. claim 6: The phrase “a product” as recited in line 3 renders the claim vague and indefinite. It is unclear as to what the product is indicated.
	Re. claim 7: The phrase “a product” as recited in line 4 renders the claim vague and indefinite. It is unclear as to what the product is indicated.
		The phrase “an insulation layer” as recited in line 5 renders the claim vague and indefinite. It is unclear as to what the insulation layer is indicated. 
	Re. claim 8: The phrase “products” as recited in line 3 renders the claim vague and indefinite. It is unclear as to what the products are indicated.
	Re. claim 9: The phrase “products” as recited in line 6 renders the claim vague and indefinite. It is unclear as to what the products are indicated.
	Re. claim 10: The phrase “products” as recited in line 3 renders the claim vague and indefinite. It is unclear as to what the products are indicated.
	Re. claim 11: The phrase “neatly winding a winding jig” as recited in lines 7 and 8 renders the claim vague and indefinite. It is unclear as to how the winding jig is wound.
		The phrase “the molded product” as recited in line 19 lacks antecedent basis. There are the plurality of molded products are formed as recited in line 15.
		The phrase “products” as recited in line 21 renders the claim vague and indefinite. It is unclear as to what the product is indicated.
		The phrase “products” as recited in line 26 renders the claim vague and indefinite. It is unclear as to what the product is indicated. 
		 The phrase “the insulation layer” as recited in line 32 lacks antecedent basis. It is also unclear as to where the insulation layer is formed.
	It is noted that there are plurality of limitation of “product” and “products” throughout the body of claim 11, one product or products after another. Examiner recommends rewriting the limitation of “product” or “products” to indicate what the product or products are meant. 
Clarification is required.
	Re. claim 12: The phrase “the products” as recited in lines 3 and 4 lacks antecedent basis.  
	Re. claim 13: The phrase “the surface of the products” as recited in line 4 lacks antecedent basis.  
	Re. claim 14: The phrase “the products” as recited in line 3 lacks antecedent basis.  The phrase “the bottom of the product” as recited in line 6 lacks antecedent basis. There are the plurality of products as recited in line 3.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. According to the applicant’s remarks, it is extremely difficult to decipher and pin point what the applicant’s argument is. Examiner suggests to applicant that please clarify what the deficiencies are in the next communication so that the examiner can clearly understand and prosecute the merits of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729